UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7047



MICHAEL HALL SMITH,

                                             Petitioner - Appellant,

          versus


JOE HAMILTON, Secretary, North Carolina De-
partment of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-634-HC-5-F-3)


Submitted:   July 30, 1999                 Decided:   August 17, 1999


Before HAMILTON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. Loflin, III, LOFLIN & LOFLIN, Durham, North Carolina, for
Appellant.    Michael F. Easley, Attorney General, Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Hall Smith seeks to appeal the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Smith v. Hamilton, No. CA-97-634-HC-5-

F-3 (E.D.N.C. June 16, 1998).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2